DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-10 11-12, 14, 17, 23, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell et al. (US 5613505).
Campbell discloses in reference to claim:
 

1.  An article (fig. 12B)  for use with apparatus 500 for heating smokable material to volatilize at least one component of the smokable material, wherein the article comprises: a mass of smokable material TM, and a substrate 531 that consists entirely of heating material, wherein the mass of smokable material TM is on the substrate 531, and wherein an exterior of the article has a length, a width perpendicular to the length, and a depth perpendicular to each of the length and the width, wherein the 
    PNG
    media_image1.png
    827
    903
    media_image1.png
    Greyscale


 
	
5.  The article of claim 1, wherein the heating material (SM) is heatable by penetration with a varying magnetic field to heat the smokable material. 
An induction source produces an alternating electromagnetic (EM)field which induces a heat generating eddy current in a susceptor.	The discrete element of any suitable susceptor material SM 
heats the web W which is in intimate thermal contact therewith.
8.  The article of claim 5, wherein the heating material comprises one or more materials selected from the group consisting of: aluminum, gold, iron, nickel, cobalt, conductive carbon, graphite, plain-carbon steel, stainless steel, ferritic stainless steel, copper, and bronze.  Note that Campbell discloses Possibly suitable susceptor materials may include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination being preferred.  Materials having similar ranges of electrical resistivity and magnetic permeability can be employed alone or in combination.  A desired susceptor thickness is between approximately 0.25 and 0.5 mil.  

9.  The article of claim 5, wherein the heating material is in contact with the smokable material. Note Campbell teach an intimate configuration of the smokable material and the heating means. The discrete element of any suitable susceptor material SM heats the web W which is in intimate thermal contact therewith.

 



11.  The article of claim 1, wherein a portion of the substrate protrudes beyond an end of the mass of smokable material. See Figure 12G where the ends of the TM (591) are separated by areas of substrate 592.
12.  The article of claim 1, wherein the substrate is within the mass of smokable material. Note Figure 9.
 

14.  The article of claim 1, wherein the mass of smokable material defines at least a portion  of the exterior of the article.  Note the article is shown in Figure 12B, the TM is clearly a portion of the exterior.

17.  The article of claim 1, wherein the smokable material comprises reconstituted smokable material or is in the form of one of a gel, agglomerates, compressed material, or bound material. The web W may be made of the tobacco flavor medium TM itself, formed into an elongated sheet form by methods that are well known in, e.g., the manufacture of reconstituted tobacco products, as shown is FIG. 12A.  The tobacco flavor medium is mixed with susceptor material SM as discussed above in reference to 
FIG. 8 if the web is used in the embodiment of FIG. 11, and, if desired, with the embodiment of FIG. 13 employing a separate susceptor element.


23.  Apparatus 500 for heating smokable material to volatilize at least one component of the smokable material, the apparatus comprising: a heating zone (between coils 10) for receiving at least a portion of 
	 
	Campbell discloses the provision of magnetic field generators for generating a varying magnetic field to be used in heating the smokable material when the portion of the article is located in the heating zone.
	 


    PNG
    media_image2.png
    633
    1002
    media_image2.png
    Greyscale

 
27.  The apparatus of claim 23, wherein the portion of a magnetic field generator comprises a two-dimensional electrically-conductive coil.  See Campbell Fig. 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell.
	Campbell discloses the claimed invention as delineated above except in reference to claim:
24.  The apparatus of claim 23, wherein the magnetic field generator comprises an electrical power source that is offset from the heating zone in a direction parallel to the depth of the heating zone. 
It is noted that the direction of offset of the power source is a matter of obvious design choice as no special benefit has been disclosed, and further that it would be obvious to one of skill in the art to offset the power supply in a direction parallel to either the length, width or depth—presenting only  a limited number of choices (See rationale E below). 
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.




Response to Arguments
Applicant’s arguments filed 06/04/2021 with respect to claim(s) 1-2, 5, 8-10 11-12, 14, 17, 23-24, 27 have been considered but are not persuasive.  Applicant argues that Campbell fails to disclose a substrate consisting entirely of a heating material. Applicant points to one embodiment in Campbell to argue the susceptor 531 is made of heating materials dispersed in non-heating materials.  However, as noted above, Campbell teaches a susceptor 531; there appears to be no argument to the contrary.  Applicant argues that susceptor 531 is not disclosed as, and would not be interpreted as, consisting entirely of heating material.   However, since Campbell explicitly discloses that susceptor 531 can be of any “suitable material” alone or in combination, and further that “suitable materials” for a susceptor include conductive carbon such as graphite, aluminum, stainless steel, copper, bronze, or any combination thereof with aluminum alone or in combination being preferred, one of ordinary skill in the art would interpret the disclosed susceptor 531 to include a susceptor made entirely of a “suitable material”—such as aluminum.  Applicant’s added limitations to claim 23 have been addressed above. It is noted that the added limitations are met by the previously cited art . 


Allowable Subject Matter
Claims 18, 20 are allowed.

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOR S CAMPBELL/Primary Examiner, Art Unit 3761